Citation Nr: 1551035	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis with limitation of flexion.

2.  Entitlement to an initial compensable rating for right knee arthritis with limitation of extension.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

4.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to an initial rating in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1984 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted separate 10 percent disability ratings for each knee.  

During the course of the appeal, a December 2013 rating decision did not assign higher ratings for the bilateral knee disabilities that were already in effect, but granted service connection for additional knee disabilities in the forms of limitation of right knee extension due to arthritis, rated 0 percent disabling; right knee instability, rated 10 percent disabling; and left knee instability, rated 20 percent disability.

In correspondence dated in February 2014, the Veteran stated that he was not satisfied with the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional pertinent records stored electronically in Virtual VA have also been considered in the decision below.



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right knee arthritis has been manifested by flexion limited to no worse than 90 degrees, painful motion, and flare-ups; there has been no evidence of ankylosis.

2.  For the period from February 23, 2011 to October 1, 2013, the Veteran's right knee arthritis was manifested by extension limited to no worse than 10 degrees; thereafter, extension was limited to 5 degrees without pain or painful motion.

3.  For the period from March 28, 2008 to December 3, 2009 and beginning October 1, 2013, the Veteran's right knee arthritis was manifested by no worse than slight instability; at all other times no instability was shown.

4.  From September 15, 2009 to October 1, 2013 the Veteran had a tender right knee scar; at no time during the appeal was there three or more scars and the scar was not deep, at least 6 square inches, or have an effect on knee function.

5.  Throughout the appeal, the Veteran's left knee arthritis has been manifested by flexion limited to no worse than 110 degrees, full extension, painful motion, and flare-ups; there has been no evidence of ankylosis.

6.  Beginning on October 1, 2013, the Veteran's left knee arthritis has been manifested by moderate instability; prior to this date no instability was shown.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess of 10 percent for the right knee arthritis with limitation of flexion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code (Code) 5260 (2015).

2.  The criteria are met for an initial rating of 10 percent, but no higher, only from February 23, 2011 to October 1, 2013 for the right knee arthritis with limitation of extension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Code 5261 (2015).

3.  The criteria are not met for an initial compensable rating beginning October 1, 2013 for right knee arthritis with limitation of extension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Code 5261 (2015).

4.  The criteria are met for an initial 10 percent rating, but no higher, for right knee arthritis with instability from July 29, 2008 to December 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Code 5257 (2015).

5.  The criteria are not met for an initial compensable rating for right knee arthritis with instability from December 3, 2009 to October 1, 2013 or in excess of 10 percent beginning October 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Code 5257 (2015).

6.  The criteria are met for an initial 10 percent rating for a right knee scar status post arthroscopy surgery from September 15, 2009 to October 1, 2013.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.20, 4.118, Diagnostic Code 7804 (2015).

7.  The criteria are not met for an initial rating in excess of 10 percent for the left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Codes 5260, 5261 (2015).

8.  The criteria are not met for an initial rating in excess of 20 percent for left knee arthritis with instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Code 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

In a letter dated in August 2008, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records are of record as are the Veteran's post-service VA treatment records.  The Veteran was also provided VA examinations, which are found adequate to adjudicate the claim as they note the Veteran's history and complaints, and contain objective findings.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The development accomplished pursuant to the Board's June 2015 remand was substantially compliant with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  VA treatment records since 2012 were associated with the claims file.  

Reference is made to a hand written notation on a March 2012 MRI report indicating the Veteran had left knee surgery in 2012 at a VA facility.  Additional treatment records obtained did not contain any evidence of left surgery taking place at the Decatur, Georgia VA medical facility in 2012.  Instead, the records indicate knee surgery was performed by a private physician.  
January 2013 treatment records in Virtual VA state his last knee surgery was in May 2012 and that he was followed by an outside orthopedic surgeon.  August 2015 correspondence, following the Board remand, acknowledged that the Veteran received non-VA treatment and asked him to authorize VA to obtain any outstanding medical treatment records pertinent to his bilateral knee disabilities.  No response was received, so any medical records associated with surgery outside of VA could not be obtained.

All necessary notice and development has been accomplished, and appellate review may proceed.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned. 38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

The Veteran's bilateral knee arthritis and knee instability are rated under Codes 5003, 5260, 5261, and 5257.  See 38 C.F.R. § 4.71a.  All potentially applicable diagnostic codes must also be considered.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  Id.  

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A July 2008 record notes findings of small effusion in the right knee; the left knee was normal and the range of motion was normal.  X-rays revealed mild changes to the patellar insertion and DJD.  See pages 6 and 7 of Medical Treatment Record - Government Facility (MTR - GT) received November 6, 2008.

In August 2008, the Veteran was working at a job that required squatting and a lot of walking.  He reported "giving out" of knees, especially when changing directions.  Functional limitations included running, climbing stairs, bending down/squatting.  His activities included swimming and riding a stationary bike.  The physical examination revealed full flexion and extension on range of motion.  Strength of flexion/extension was 4-/5 for right knee and 5/5 for the left.  Assessment noted decreased knee strength.  See pages 14 and 15 of MTR - GT received November 6, 2008.

A September 2008 record shows the Veteran wore knee braces and that imaging in July 2008 revealed degenerative joint disease of the knees.  The Veteran reported having increasing right knee pain at the end of the day and some occasional swelling, which he noted having had 2 days earlier.  Etodolac helped at the time.  There was crepitus in both knees.  The right knee also had some instability and small effusion.  See page 2 of MTR - GT received November 6, 2008.

In July 2009, the Veteran complained of right knee pain with locking episodes that predominately affected the medial side of the knee.  He also reported having significant effusion.  The examination revealed mild effusion, neutral alignment, pain over the medial and lateral joint line, mild crepitus of patella, and range of motion from 0 to 120 degrees.  The McMurray test was positive.  The assessment was a right medial meniscus tear.  A meniscectomy was scheduled for September.  That same month he also complained of right knee pain that was 7/10 in severity during the day and 10/10 at night.  He reported occasional catching symptoms.  The range of motion was 0 to 90 degrees.  He reported having no relief from treatment for his bilateral knee pain.  

An August 2009 record indicates the Veteran discontinued use of the CAM walker because it was causing pain and swelling in his right knee.  He used anti-inflammatories twice a day and icing to help his knee.  Pain was 5/10 in severity, constant, and dull.  He had been limiting his activity.  See page 15 of MTR - GT received September 16, 2009.

A September 2009 record, prior to right knee surgery, revealed mild effusion, neutral alignment, pain over the medial and lateral joint line, mild crepitus of patella, and range of right knee motion from 0 to 120 degrees.  See pages 44, 45, and 46MTR - GT received September 16, 2009.  Ten days after surgery a physical evaluation revealed mild pain on palpation, full extension and flexion with mild pain, and the medial lateral incision was well-healed.  See page 1 of MTR - GT received May 7, 2010.

On September 2009 QTC examination, the Veteran reported having weakness, stiffness, swelling, redness, giving way, lack of endurance, tenderness and pain.   He indicated he did not experience locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare-ups as often as 5 times per week with each episode lasting for 30 minutes and was 6/10 in severity.  The flare-ups were precipitated by physical activity, and ibuprofen provided incomplete relief.  During the flare-ups he experienced functional impairment, which was described as decreased endurance and limitation of motion of the joint, which was described as being unable to bend his knees.  He also reported difficulty with standing/walking.  

An examination of the knees revealed a right knee scar (s/p arthroscopy) that was superficial, linear, measured .8 cm by .2 cm, and was painful on examination.  There was no skin breakdown or underlying tissue damage.  Inflammation was present, described as recent normal post-operative swelling.  There was no edema or keloid formation and it was not disfiguring.  The scar did not limit the knee motion or limit function.

The right knee had edema, effusion, and tenderness.  There was no sign of instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, or drainage.  On the left, there was tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, subluxation,  redness, heat, deformity guarding of movement, malalignment or drainage.  Examination of both knees revealed locking pain, but there was no genu recurvatum or crepitus.  

Right knee flexion was to 110 and extension was to 0.  Pain began at 92 degrees of flexion and repetitive motion was possible that included an additional 10 degrees of limitation of flexion.  Left knee flexion was to 140 degrees with full extension.  Pain began at 130 degrees.  No additional limitation was found with repetitive motion.  There was no ankylosis.

On the right, the joint function was additionally limited after repetitive use due to pain, fatigue, weakness, and lack of endurance.  Pain had the major functional impact.  On the left, the joint function was additionally limited after repetitive use by pain and pain was the major functional impact.

The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus ligaments stability test were all within normal limits for the left knee.  Regarding the right knee, the medial and lateral collateral ligaments stability test was abnormal with slight instability.  The medial and lateral meniscus test of the right knee was also abnormal and was slight in severity.  

The effect of the bilateral knee disability on the Veteran's usual occupation was limited prolonged standing, ambulation, and stair and ladder climbing.  The effect on his daily activity was the same, but also with limited exercise tolerance and limited running or jumping.  See VA Examination received September 21, 2009.

In December 2009, he denied clicking, catching, and locking, although he often had pain and felt grinding/popping.  There was tenderness to palpation, but no varus/valgus instability.  Range of right knee motion was extension to 2 degrees and flexion to 110 degrees.  

On February 2011 QTC examination, the Veteran reported having weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  He indicated he did not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He had flare-ups as often as 3-4 times per day with each episode lasting for 2 to 3 hours that was 9/10 in severity.   The flare-ups were precipitated by physical activity and alleviated by rest and by Ibuprofen at 800 mg.  During the flare-ups he experienced functional impairment which was described not doing strenuous movement and limitation of motion of the joint which was described being unable to walk long or bend.   He reported having difficulty with standing/walking, and was unable to walk or stand for long periods of time. The treatment had been surgery to remove torn cartilage.

For ambulation he required a cane for his knees, but not a brace, crutches, or other devices.  Right knee flexion was to 130 degrees with pain at end range; there was no additional limitation with repetition.  Extension was to 10 degrees with pain beginning at 20 degrees; there was no additional limitation with repetition.  Left knee flexion was to 140 degrees and without pain.  No decrease was noted with repetition.  Extension was full and without pain.  There was also no decreased motion with repetition.  

On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordmation after repetitive use.  On the left the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee.  The medial/lateral collateral ligaments stability test the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  See VA Examination received February 23, 2011.

A January 2013 VA treatment record indicates the Veteran's bilateral knee pain was under control with ibuprofen.  He had a normal, stable gait and he ambulated without an assistive device.  In September 2013, he received injections to both knees.  Pain relief from the previous injection lasted for 6 to 12 weeks.  See pages 100, 113, 137, and 137 of CAPRI records received in Virtual VA August 16, 2012.

On October 2013 QTC examination, the diagnoses were bilateral degenerative joint disease with instability and status post meniscectomy, bilateral.  The Veteran reported having meniscus surgery for both knees.  He had had several knee injections and multiple falls; he used a walker due to bilateral knee instability.  The Veteran had flare-ups, which he described as persistent pain, numbness, and swelling.  He took medication daily for the pain and swelling.  

Right knee flexion was to 105 degrees with pain beginning at 90 degrees.  Extension was to 5 degrees with no objective evidence of painful motion.  Left knee flexion was to 110 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no change in the ranges of motion following repetitive-use testing.  The functional impairment/loss that did exist was due to less movement than normal and swelling, bilaterally, and pain on movement of the right knee.

Muscle strength testing revealed full strength flexion and extension bilaterally.  Joint stability was normal bilaterally except for1+ medial-lateral instability on the right and 2+ on the left.  The Veteran had bilateral meniscus surgery on both knees with frequent episodes of joint "locking", frequent episodes of joint pain, and frequent episodes of joint effusion.  The residuals included weakness and swelling worse on rainy days.

The residuals scars were not painful and/or unstable, and the total area was not greater than 39 square cm (6 square inches).  He used a walker regularly.  X-rays revealed arthritis in both knees.  The disability produced difficulty with prolonged standing and waking, and kneeling.  There were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The additional limitation was described as difficulty with prolonged walking, prolonged standing, and prolonged sitting due to bilateral knee pain.

A. Right Knee

Arthritis

Based on a review of the evidence, the Veteran's right knee arthritis does not warrant a rating higher than the 10 percent currently assigned based on limitation of flexion under Code 5260.  Throughout the appeal, the clinical evidence shows that his right knee extension has been to 90 degrees or more.  The next higher rating requires limitation to 30 degrees, which is significantly more limiting than what has been demonstrated throughout the appeal, so the findings do not come close to approximating the criteria for a higher rating.

Regarding the 0 percent rating for right knee extension, the evidence supports a compensable rating for a distinct period of time.  Throughout most of the appeal, the Veteran's right knee extension was full.  However, on February 23, 2011 QTC examination, it was shown to be limited to 10 degrees, which is consistent with a 10 percent rating.  As there was no additional limitation with repetitive use testing, a rating higher than 10 percent is not warranted.  On October 1, 2013 VA examination, improvement was shown with extension limited to only 5 degrees, which is consistent with a 0 percent rating.  Accordingly, the Board finds a 10 percent rating is only warranted from February 23, 2011 to October 1, 2013.  Extension is not shown to have been limited to more than 10 degrees at any time during the appeal to warrant a rating higher than 10 percent.

A higher rating based on factors, such as those listed under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  Strength of knee flexion/extension was mildly reduced in August 2008 and the September 2008 VA examination indicated right knee flexion was additionally limited by 10 degrees with repetitive testing, and there was evidence of painful motion.  However, the additional limitation was not significant enough to even approximate the criteria for a higher rating and the functional impairment/loss was only when he engaged in certain activities, such as standing or walking, over a prolonged period of time.  Furthermore, even though flare-ups, as described on the February 2011 VA examination, produced functional impairment it was only to the extent that it prevented strenuous movement such as walking for long periods of time, and limited joint motion; such impairment does not appear to create a significant enough deficit in functioning to warrant a higher rating.  The October 2013 examiner also found there was no evidence of painful motion that further limited right knee extension and repetitive use testing also did not produce pain or additional limitation.  

Finally, the evidence shows that the knee arthritis is not manifested by ankylosis, so a higher rating under Code 5256 is not warranted 

In short, a preponderance of the evidence is against a rating in excess of 10 percent for right knee arthritis under Code 5260, but it is in favor of a compensable rating of 10 percent rating under Code 5261 from February 23, 2011 to October 1, 2013.

Instability

A 10 percent rating under Code 5257 has been assigned for right knee instability, effective October 1, 2013.  A review of the record shows there is evidence of right knee instability prior to this date.  In particular, a September 5, 2008 treatment record notes the presence of right knee instability and the September 2009 examination also revealed slight right knee instability.  However, subsequent to this a December 3, 2009 treatment record and an examination in February 2011, found no sign of instability.  In light of evidence of slight instability, a 10 percent rating is warranted from the date the claim for increase was received on July 29, 2008 to December 3, 2009 when there was no longer evidence of right knee instability.  The October 1, 2013 QTC examination revealed 1+ right knee instability, which is the range of 0 to 5 millimeters, which is consistent with no worse than slight instability.  In short, a preponderance of the evidence is against  a higher rating since no worse than slight instability was shown at any time during the course of the appeal.

Scars

The Veteran's September 2009 right knee surgery resulted in a scar.  

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes. 77 Fed. Reg. 2909 (January 20, 2012).  As the claim for increase was received in July 2008, the Board will address both the pre-2008 and post-2008 criteria.

With respect to the rating criteria in effect prior to October 23, 2008, under Diagnostic Code 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.


Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars, which are characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id. 

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for superficial scars that are painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7805 scars are rated on limitation of function of the affected part, which in this case is the knee, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

Under the revised regulations effective as of October 23, 2008, Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A 20 percent rating is for scars that are an area or areas of at least 6 square inches but less than 12 square inches.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.

The September 2009 QTC examination found evidence of a painful right knee scar.  There was no further evaluation of the scar until the October 2013 QTC examination at which time the residual scar was not painful.  In light of this evidence, a 10 percent rating under Code 7804 from September 15, 2009, the date of the surgery, to October 1, 2013, when the scar was shown to be no longer painful.  This rating is warranted regardless of which version of the criteria is applied.

A higher rating is not warranted under either version of the criteria because the Veteran does not have 3 or more right knee scars, the scar is not over an area of at least 6 inches, is not in an area of 144 square inches, it is not deep, and does not affect knee function.  

Other Considerations

The Board recognizes that the Veteran also had has complaints and findings associated with his right knee locking and/or catching, and having effusion and pain.  These symptoms are consistent with a 20 percent rating under Code 5258, which pertains to cartilage dislocation, and all three symptoms are required to meet the criteria.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  While all 3 symptoms are reflected in the evidence, the Board notes that the Veteran's right knee arthritis already encompasses pain in the ratings currently assigned.  The Board is precluded from compensating the same symptoms under different diagnostic codes, which is known as pyramiding.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, since he is already compensated for knee pain not all of the criteria are met under Code 5258 and a rating under this code is not warranted.

As for Code 5259, a 10 percent rating is assigned for symptomatic removal of the semilunar cartilage.  The records show the Veteran had a right knee meniscectomy on September 15, 2009.  See page 1 of MTR - GT received May 7, 2010 and pages 35 and 47 of MTR - GT received September 16, 2009.  In December 2009, he denied having locking or catching symptoms.  He later reported swelling and locking on February 2011 examination, but there was no objective evidence of these symptoms found on this or the subsequent October 2013 examination.  The Board notes that the October 2013 examiner indicated the Veteran had knee weakness and swelling, however, since these symptoms were also noted prior to the Veteran's knee surgery, these symptoms may not be attributed to residuals of the surgery.  As there is insufficient evidence to establish symptoms associated with the meniscectomy, a separate rating under Code 5259 is not warranted.  

B. Left Knee

Arthritis

Based on a review of the evidence, the Veteran's left knee arthritis does not warrant a rating higher than the 10 percent currently assigned based on limitation of flexion under Code 5260.  Throughout the appeal, the clinical evidence shows that his left knee flexion has been to 110 degrees or more.  There was also no evidence of ankylosis.  The next higher rating requires limitation to 30 degrees, which is significantly more limiting than what has been demonstrated throughout the appeal, so the findings also do not come close to approximating the criteria for a higher rating.  The evidence also shows there was no additional limitation on repetitive use testing.

Throughout the appeal, left knee extension was full and it did not decrease with repetitive use testing.  A separate rating under Code 5261 is not warranted.

Regarding flare-ups and their functional impact, the Veteran made no distinction between the right and left knees.  The discussion above for functional impairment of the right knee applies equally to the left knee.  Records also show his left knee strength was full.  A higher rating based on factors, such as those listed under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted, since the functional impact of the knee disability was most notable with activities such as prolonged standing or walking.  Such findings are not sufficient to represent a level of impairment to approximate the criteria for a higher rating.  

Instability

During the course of the appeal, a 20 separate percent rating was assigned for left knee instability, effective October 1, 2013.  As of this date, 2+ instability was shown.  Prior to this the examinations and treatment records showed no evidence of right knee instability.  Instability of 2+ is most consistent with moderate severity as it corresponds with medial-lateral instability from 5 to 10 millimeters.  Notably, the highest level of instability is 3+ and is not shown as being present at any time during the course of the appeal.  Thus, a higher rating is not warranted since severe instability is not shown.  The Veteran is shown to walk with the aid of a cane or walker due to his knees, but there is no evidence that would suggest more significant impairment consistent with severe instability.

Other Considerations

There is no evidence that the left knee scar as described by the October 2013 examiner met the criteria for a rating under any of the diagnostic codes related to scars.  See Codes 7801, 7802, 7803, 7804, and 7805.  Therefore, a separate rating for a left knee scar is not warranted.

As for Codes 5258 and 5259, the date of the left knee surgery is unclear and these records could not be obtained.  Nevertheless, as previously discussed concerning the right knee, the Board must avoid pyramiding and there is no evidence that residual symptoms are present to warrant the assignment of a separate compensable rating.  Pain is already compensated for and swelling and weakness were present throughout the appeal, so the symptoms may not be considered a residual of surgery. 

Extraschedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.   

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the rating for the bilateral knee disability, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for several different ratings.  All symptoms stemming from the knee disabilities are adequately contemplated under the rating criteria and include consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.50.  To the extent the disability may cause significant pain, the record shows it is alleviated with medication.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for the disability on appeal.  It is not necessary to proceed to the second step.


ORDER

An initial rating of 10 percent for right knee arthritis with limitation of flexion is denied.

An initial 10 percent rating for right knee arthritis with limitation of extension from February 23, 2011 to October 1, 2013 is granted, subject to the regulations governing payment of monetary awards.

An initial compensable rating for right knee arthritis with limitation of extension beginning October 1, 2013 is denied.

An initial 10 percent rating from July 29, 2008 to December 1, 2009 for right knee arthritis with instability is granted subject to the regulations governing payment of monetary awards.

An initial compensable rating from December 3, 2009 to October 1, 2013 and a rating in excess of 10 percent beginning October 1, 2013 for right knee arthritis with instability is denied.

An initial 10 percent rating from September 15, 2009 to October 1, 2013 for a right knee scar status post arthroscopy surgery is granted, subject to the regulations governing payment for monetary awards.

An initial rating in excess of 10 percent for left knee arthritis is denied.

An initial rating in excess of 20 percent for left knee arthritis with instability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


